Motion granted insofar as to extend the time of defendants to answer the complaint herein until ten days after service of order, on payment of the costs awarded by the order of this court entered May 19, 1944, and the ten dollars motion costs awarded by the order of this court entered June 16, 1944, denying defendants’ motion for leave to appeal to the Court of Appeals or for a reargument herein. [See 267 App. Div. 979; ante, p. 769.] Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.